


STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 1ST day of July, 2012 (“the Effective Date”), by and among Kuba Farbiarz, as
agent for the entities and individuals listed on Exhibit B herein, (hereinafter
referred to as “Buyer” or “Buyers”) and Mid-Continental Securities Corp. as
agent for the individuals listed on Exhibit A, (hereinafter collectively
referred to as “Seller” or “Sellers”).  







RECITALS:







This Agreement sets forth the terms and conditions upon which Sellers are
selling to the Buyer and the Buyer is purchasing from the Sellers 2,225,470
shares (the “Shares”), representing approximately 95% of the issued and
outstanding common stock of Derby Resources, Inc., a Nevada corporation (the
“Company”).  Seller will retain 117,130 shares, after the transfer of the
aforementioned 2,225,470 shares.  




NOW THEREFORE, in Consideration of the mutual agreements contained herein, the
parties hereby agree as follows:







I.  SALE OF THE SHARES




1.01

Shares being Sold.  Subject to the terms and conditions of this Agreement, the
Sellers are selling and transferring the Shares to the Buyer, free and clear of
all liens, charges, or encumbrances of whatsoever nature.




1.02   Escrow Agent.  Parties   hereto   agree   that   Frascona,   Joiner,
  Goodman  and Greenstein P.C. (the “Escrow Agent”) located at 4750 Table Mesa
Drive, Boulder, Colorado 80305 shall act as the Escrow Agent for the transfer of
funds and the Shares pursuant to the terms of this Agreement.  




1.03

Consideration.  An aggregate total of forty thousand ($40,000) dollars, in cash
and/or other valuable consideration, has been paid, representing full payment
for the purchase of the Shares.







1.04

Delivery of Shares.   Sellers shall deliver to Escrow Agent and Escrow Agent
shall deliver to Buyers, 10 days after the Effective Date, certificates
representing the Shares, duly endorsed in blank and otherwise in form acceptable
for transfer on the books of the Company or accompanied by stock powers signed
in blank with medallion signature guarantees.   





1

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------




 II.  REPRESENTATIONS AND WARRANTIES OF SELLER.




The Sellers hereby represent and warrant as follows:




2.01

Organization, Capitalization, etc.




(a)

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada, and is qualified in no other
state.




(b)

As of the Execution Date, the authorized capital stock of the Company consists
of 50,000,000 shares of $0.001 par value common stock of which 2,342,600 shares
are validly issued and outstanding, and 5,000,000 shares of $.01 par value
preferred stock, of which no shares are issued and outstanding.  The Shares
owned by the Sellers are free and clear of any liens, claims, options, charges,
or encumbrances of whatsoever nature.  The Sellers have the unqualified right to
sell, assign, and deliver the Shares and, upon consummation of the transactions
contemplated by this Agreement, the Buyer will acquire good and valid title to
the Shares, free and clear of all liens, claims, options, charges, and
encumbrances of whatsoever nature. Except as otherwise provided herein, there
are no outstanding options or other agreements of any nature whatsoever relating
to the issuance by the Company of any shares of its capital stock.




2.02

Authority; No Violation.  The execution and delivery of this Agreement by the
Sellers, and the consummation by Sellers of the transactions contemplated hereby
have been duly authorized.  To the best knowledge of Sellers, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of the Certificate of Incorporation or bylaws of the
Company, or of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which the Company or the Sellers are a
party or by which the Company or the Sellers are bound.




2.03

No Liabilities.  To the best knowledge of the Sellers, the Company had no
outstanding liabilities or obligations of any nature, whether absolute, accrued,
contingent, or otherwise and whether due or to become due except the liabilities
set forth in the Company’s financial statements included in its report on Form
10-K for the fiscal year ended December 31, 2011 and the Form 10-Q report for
the quarter ended March 31, 2012.  Further, the Sellers represents that any and
all outstanding debts and liabilities of the Company will have been paid,
satisfied or extinguished in their entirety.  




2.04

Absence of Certain Changes.  To the best knowledge of the Sellers, the Company
has not:




(a)

Suffered any material adverse change in financial condition, assets,
liabilities, business, or prospects;




(b)

Incurred any obligations or liabilities (whether absolute, accrued, contingent,
or otherwise) which it either has not previously satisfied;




(c)

Declared, paid, or set aside for payment to its stockholders any dividend or
other distribution in respect of its capital stock or redeemed or purchased or
otherwise acquired any of its capital stock or any options relating thereto or
agreed to take any such action; or




(d)

Made any material change in any method of accounting or accounting practice.





2

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------




2.05

Litigation.  To the best knowledge of the Sellers, there are no actions,
proceedings, or investigations pending or, to the knowledge of the Sellers,
threatened against the Company, and neither the Company nor the Sellers knows or
has any reason to know of any basis for any such action, proceedings, or
investigation.  There is no event or condition of any kind or character
pertaining to the business, assets, or prospects of the Company that may
materially and adversely affect such business, assets or prospects.

  

2.06

Full Disclosure.  The Company and Sellers have provided the Buyer with full
disclosure of all material information known to them regarding the Company and
the Shares. No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in any instrument, list, certificate, or
writing furnished to the Buyer pursuant to the provisions hereof or in
connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of the
Company with proper information as to the Company and its affairs.










III.  REPRESENTATIONS AND WARRANTIES OF THE BUYER.




The Buyer hereby represents and warrants as follows:




3.01

Authority; No Violation.    The execution and delivery of this Agreement by
Buyer and the consummation of the transactions contemplated hereby by Buyer have
been duly authorized.  Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will constitute a
violation or default under any term or provision of any contract, commitment,
indenture, other agreement or restriction of any kind or character to which the
Buyer is a party or by which the Buyer is bound.




3.02

Representations Regarding the Acquisition of the Shares.




(a)

The Buyer understands that the shares constitute restricted securities as that
term is defined in Rule 144 under the Securities Act of 1933 and that such
shares may not be sold or transferred in the absence of a registration statement
or an available exemption from registration.




(b)

The Buyer understands the speculative nature and risks of investments associated
with the Company and confirms that he is able to bear the risk of the
investment, and that there is currently only a limited public market for the
shares of the Company and that there is no assurance that an active public
market will be established or maintained for the shares of the Company.




(c)

Neither the Company nor the Sellers is under an obligation to register or seek
an exemption under any federal and/or state securities acts for any sale or
transfer of the Shares by the Buyer, and Buyer is solely responsible for
determining the status, in his hands, of the shares acquired in the transaction
and the availability, if required, of exemptions from registration for purposes
of resale or transfer of the Shares.




(d)

 The Buyer has had the opportunity to ask questions of the Company and the
Sellers and receive additional information from the Company to the extent that
the Company possessed such information, or could acquire it without unreasonable
effort or expense necessary to evaluate the merits and risks of any investment
in the Company.  Further, the Buyer has been given:  (1)





3

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------

all material books and records of the Company; (2) all material contracts and
documents relating to the proposed transaction; and (3) an opportunity to
question the appropriate executive officers of the Company and each of the
individuals comprising the Sellers.




(e)

Buyer has sufficient knowledge and experience in financial and business matters,
and is sufficiently familiar with investments of the type represented by the
Shares, including familiarity with previous private and public purchases of
speculative and restricted securities, that he is capable of evaluating the
merits and risks associated with purchase of the Shares.




(f)

In evaluating the merits of the purchase of the Shares, Buyer has relied solely
on his, her or its own investigation concerning the Company and has not relied
upon any representations provided by the Company or by the Sellers except the
representations and warranties contained in this Agreement.










IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.




4.01

Survival of Representations.  All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof and any investigation at any time made by or on
behalf of any party.




4.02

Indemnification by Sellers.  The Sellers hereby agree to indemnify the Buyer and
the Escrow Agent and hold Buyer and Escrow Agent harmless from and in respect of
any assessment, loss, damage, liability, cost, and expense (including, without
limitation, interest, penalties, and reasonable attorneys' fees), imposed upon
or incurred by the Buyer or Escrow Agent resulting from a breach of any
agreement, representation, or warranty by the Sellers contained herein.  




4.03

Indemnification by Buyer.  The Buyer hereby agrees to indemnify the Sellers, the
Company and Escrow Agent, and hold them harmless from and in respect of any
assessment, loss, damage, liability, cost, and expense (including, without
limitation, interest, penalties, and reasonable attorneys' fees), imposed upon
or incurred by the Sellers, Escrow Agent, or the Company resulting from a breach
of any agreement, representation, or warranty of the Buyer contained herein.










V.  ADDITIONAL PROVISIONS




5.01

Buyer is satisfied with the condition of the Company following a due diligence
review of the books, records, business and affairs of the Company.  The Company
agrees to provide Buyer and his agents complete access to all of the Company's
books, records and personnel for purposes of enabling Buyer to conduct his
investigation.




5.02

Prior to, or prior to 10 days after the Execution Date, all outstanding
liabilities of the Company will have been paid, satisfied or extinguished by
Seller.




5.03  

Subject to the Buyer’s direction and subject to compliance with Rule 14f-1 under
the Securities Exchange Act, the Company’s current officers and directors shall
resign and shall take such steps as are necessary to appoint persons designated
by Buyer as the Company’s officers and directors.








4

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------



5.04

Sellers will promptly advise Buyer in writing of any fact which, if existing or
known at the date hereof, would have been required to be set forth herein or
disclosed pursuant to this Agreement, or which would represent a material fact
the disclosure of which would be relevant to the Buyer.




5.05

Seller is satisfied, following reasonable investigation, that all of the
representations of Buyer as of the Execution Date are true and correct.  Sellers
shall be entitled to receive signed Officer and Director Questionnaires from
those persons designated or expected to assume positions on the Board of the
Company.  







5.06

Seller is aware and will cooperate in the following actions now contemplated by
the Buyer, which may include but are not limited to the following:

a.  Changing the name of the corporation to XtraPlan, Inc. or such other name as
may be selected by the Buyer

b.  Authorizing a forward split of the common stock of the Company, and in
connection with that, increasing both the authorized shares of the Company and
the issued and outstanding shares of the Company

c.  Engaging investment bankers and Broker/Dealers to assist the Company

d.  Raising capital for the Company

e.  Effecting a registration with the SEC for the Company







5.07

Seller and the Company will issue new shares specified in this Agreement to all

those so entitled, per Schedule B herein, within 30 days of the Effective Date,
and will also issue new shares in the event of the name change and forward split
within 30 days of their completion, either in certificate form, or in “book”
form through its transfer agent.  As new shares are issued, those listed in
Schedule A will also be issued new shares, as appropriate, and within the same
time schedules.







VI.  RELATED TRANSACTIONS




6.01

 Finder.  Sellers and Buyer acknowledge that there were no finders with respect
to the transaction contemplated herein.




VII.  MISCELLANEOUS




7.01

Expenses.  Each of the parties shall bear their own expenses incurred in
conjunction with the this Agreement hereunder.   




7.02

Further Assurances.  From time to time, at the request of the Buyer and without
further consideration, the Sellers shall execute and transfer such documents and
take such action as the Buyer may reasonably request in order to effectively
consummate the transactions herein contemplated.




7.03

Parties in Interest.  All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
heirs, beneficiaries, representatives, successors, and assigns of the parties
hereto.




7.04

Prior Agreements; Amendments.  This Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof.  This





5

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------

Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective successors or assigns.




7.05

Headings.  The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.




7.06

Confidentiality.  Each party hereby agrees that all information provided by the
other party and identified as "confidential" will be treated as such, and the
receiving party shall not make any use of such information other than with
respect to this Agreement.  If the Agreement shall be terminated, each party
shall return to the other all such confidential information in their possession,
or will certify to the other party that all of such confidential information
that has not been returned has been destroyed.




7.07

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
to the parties at their address specified herein, with a copy sent as follows:




If to the Sellers:

Mid-Continental Securities Corp.

1109 Egret’s Way Circle #202

Naples, Florida 34108

Tel: (239) 325-8917




If to the Buyer:

Mr. Kuba Farbiaz

2499 Glade Road, Suite 313

Boca Raton, Florida 33431

Tel: 954-865-8407




7.08

Effect.  In the event any portion of this Agreement is deemed to be null and
void under any state or federal law, all other portions and provisions not
deemed void or voidable shall be given full force and effect.




7.09

Counterparts.  This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




7.10

Applicable Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of Nevada.




[signature page to follow]





6

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and
Sellers on the date first written above.




SELLERS

/s/ Frank Pioppi

____________________________________

Mid-Continental Securities Corp,

As agent for Sellers

By: Frank Pioppi, President




BUYERS

/s/ Kuba Farbiarz

________________________________

Kuba Farbiarz, as agent for Buyers

2499 Glade Road, Suite 313

Boca Raton, Florida 33431
















ACKNOWLEDGED AND APPROVED:




ESCROW AGENT:




/s/  Gary Joiner

Dated: July 1, 2012

___________________________________

Frascona, Joiner, Goodman and Greenstein P.C.

By: Gary Joiner, Esq.










DERBY RESOURCES, INC.




/s/ Frank Pioppi

Dated:

July 1, 2012

______________________________

By:  Frank Pioppi

Its:  Chief Executive Officer

  



























































7

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------










EXHIBIT A

SELLERS




Shareholder Name

Address

Number of Shares

to be given to Buyer

Mid-Continental Securities Corp.

P.O. Box 110310

Naples, FL 34108-0106

1,652,900

Ambassador Capital Group

P.O. Box 110310

Naples, FL 34108-0106

299,100

Gary Yankelowitz

645 5th Avenue,

New York, NY

10022

223,470

Joseph Dowling

15270 Burnaby Drive

Naples, FL 34110

50,000

TOTAL

 

2,225,470














8

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc




--------------------------------------------------------------------------------

EXHIBIT B

BUYERS




Shareholder Name

Address

Number of Shares

Kuba Farbiarz            

2499 Glades Road, Suite 313,

Boca Raton, Fl 33431

855,090

Herman Cruz            

681 Oswego Ct, Winter Springs, FL 32708 

                                       41,000

On the Green Associates Inc.




 

639 NW 38th Circle,

Boca Raton, Fl 33431

117,125

Iris Nadel  

1755 eagle trace blvd

Coral springs FL 33071

   117,125

 Ike Hershkovitz           

1755 eagle trace blvd

Coral springs FL 33071

    117,125

Sean Hershkovitz         

1755 eagle trace blvd

Coral springs FL 33071

    117,125

 Small Business Resources

2385 nw executive Center drive

suite 360

boca raton FL 33431

   11,710

Tessan Farbiarz

     

8961 SW 8th st

Plantation FL 33324

      117,125

Elan Farbiarz   

4226 sable ridge circ

Weston, FL 33331

      117,125

Jason Farbiarz   

4226 sable ridge circ

Weston, FL 33331

     117,125

Jodi Berns   

3099 via Napoli

Deerfield Beach FL 33442

   41,000

Stacey Berns  

6772 Tiburon Circle

Boca Raton FL 33443

    41,000

Todd Berns  

6082 via Venetia N

Delray Beach FL 33484

   11,710

Justin Berns  

6082 via Venetia N

Delray Beach FL 33484

   11,710

Adam  Zion Elisha   

9858 Glades Rd  suit 192

Boca Raton FL 33434

117,125

Menachem  Yakobovitz

israel

   41,000

Dean Hershkovitz     

1755 eagle trace blvd

Coral springs FL 33071

     117,125

 

 

 

TOTAL

 

2,225,470

 

 

 








9

Exhibit 10 1 Derby Stock Purchase Agreement FINAL.doc


